Citation Nr: 1136939	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-14 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for status post repair of right rotator cuff, claimed as a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for status post repair of right rotator cuff, claimed as a right shoulder condition.

The Veteran asserts that he is entitled to service connection for a right shoulder condition that reportedly occurred during his military service on the U.S.S. SAVANNAH (see November 2006 Claim), or, for a preexisting right shoulder disability that he asserts was aggravated by his military service (see June 2007 private treatment record).  

The Veteran's December 1979 enlistment examination report of medical history is significant for a right arm operation at age 5 for a torn ligament.  The associated December 1979 report of physical examination was significant for a surgical scar on the right shoulder.  The summary of defects and diagnoses included shoulder surgery class 2.  

Accordingly, the evidence reflects that a right shoulder defect was noted upon the Veteran's entrance into service, and as such, he cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, it is unclear from the current record whether the Veteran's pre-existing right shoulder disorder was aggravated by his active service.  In August 1980, a service treatment record pertaining to complaints involving the left shoulder noted a history of dislocations of the right shoulder with past surgical repair.  Associated August 1980 x-ray findings of the right acromioclaviclavicular joint (AC) and right shoulder revealed a marked irregularity of the right AC joint with osteophyte formation in the distal right clavicle without definite fracture or separation of the AC joint.  No other complaints or treatment pertaining to the right shoulder were noted during service.  Upon discharge, a December 1983 examination report revealed a well healed scar on the right shoulder, and physical examination of the upper extremities and neurological and musculoskeletal systems was normal.  

Post-service treatment records initially showed treatment for a right shoulder condition in April 2004, whereby the Veteran reported feeling like his right shoulder was "loose."  In July 2004, he reported that his shoulder felt like it was slipping out of its socket.  He reported  4 to 5 year history of bilateral shoulder pain that had recently worsened.  He was reportedly told by his medical doctors that his shoulder surgeries were perfect and that he did not perform post-surgical exercises consistently or long enough to benefit.  

In April 2007, the Veteran was afforded a VA QTC examination for his right shoulder disability.  The Veteran reported that a right shoulder condition had existed since 1976 when he sustained a tear of his right rotator cuff as an adolescent which was reportedly "repaired and clamped."  During service, the Veteran reportedly reinjured his right shoulder while "pulling ropes," and he was reportedly treated with a sling and medication.  He reported right shoulder pain for the last 31 years.  X-rays of the right shoulder were normal.  Following a physical examination, the examiner diagnosed right shoulder rotator cuff tendonitis with a post-surgical scar, however, no opinion was given as to whether the Veteran's preexisting right shoulder disability was aggravated or permanently worsened beyond normal progression by military service.

In June 2007, a private treatment record shows complaints of increased pain in the right shoulder for the two months prior, however, he was unable to recall any precipitating injury.  The Veteran further reported that he aggravated his right shoulder during boot camp.  

Although the Veteran was afforded a VA QTC examination in April 2007, the examiner did not render a medical nexus opinion concerning aggravation of a preexisting injury.  Accordingly, a medical opinion that addresses the relationship, if any, between the Veteran's current right shoulder disability and his active service must be obtained before the Board may decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

The Board also notes that the record reflects that there may be outstanding relevant VA treatment records.  In this regard, a July 2004 VA treatment record indicates that the Veteran was seen in June 2004 for follow-up treatment status post distant rotator cuff surgeries.  Furthermore, a November 2004 VA treatment record indicates that the Veteran was hospitalized in August 2004 at the Roxbury VA Hospital for, among other things, a rotator cuff injury status post bilateral shoulder surgeries.  However, it does not appear that those treatment records have been associated with the claims file.  Such records are potentially relevant to the claim on appeal and should be requested and associated with the claims folder upon remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally the VCAA notice letter provided to the Veteran did not advised him of the criteria necessary to establish his entitlement to service connection for aggravation of a preexisting injury or disease.  Such notice must be provided to the Veteran.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA duty to notify notice that sets forth the evidence necessary to establish service connection for aggravation of a preexisting injury or disease. 

2. Obtain treatment records from the West Roxbury VA Medical Center in Massachusetts dating from July to September 2004 and from the VA Boston Health Care System dating from May to October 2004.  Ongoing VA treatment records should also be obtained.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with a qualified physician to determine the nature and extent of his right shoulder disability, and to obtain an opinion as to whether such was possibly aggravated by service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the right shoulder, status post rotator cuff repair, noted upon entry into military service was aggravated (permanently worsened beyond natural progress) during the Veteran's service.  

If a permanent increase in severity of the Veteran's right shoulder disability occurred, the examiner shoulder state whether the permanent increase in severity was due to the natural progress of the disability.

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion without resorting to mere speculation, a supporting rationale must be provided concerning why the opinion cannot be given.

4. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


